                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 1 of 8




     Joseph Alm (SBN: 294362)
1
     jalm@tesla.com
2    Candace Jackman (SBN: 267599)
     cjackman@tesla.com
3    TESLA, INC.
     901 Page Ave.
4
     Fremont, CA 94538
5    (650) 681-5000
6    Counsel for Plaintiff
7                                UNITED STATES DISTRICT COURT FOR
8                                NORTHERN DISTRICT OF CALIFORNIA
9                                             SAN JOSE DIVISION
10
11   TESLA, INC.,                                         Case Number: 5:21-cv-01962
12                                                        COMPLAINT
                    Plaintiff,
13
          v.
14
15   MCKECHNIE VEHICLE COMPONENTS
16   USA, INC.; and MVCUSA HOLDINGS,
     LLC,
17
                  Defendant.
18
19
20
                    Plaintiff Tesla, Inc. brings the following causes of action against McKechnie Vehicle
21
     Components USA, Inc. and MVCUSA Holdings, LLC, alleging as follows:
22
                                                     PARTIES
23
          1.        Plaintiff Tesla, Inc. (“Tesla”), is a Delaware corporation with its principal place of
24
     business in Palo Alto, California. Tesla designs, builds, and services electric cars, batteries, solar
25
     panels, and other products designed to accelerate the world’s transition to renewable energy.
26
27
28
                                                          1
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 2 of 8




1         2.        Defendant McKechnie Vehicle Components USA, Inc., is a Michigan corporation with
2    its principal place of business in Roseville, Michigan. MVC manufactures vehicles components for
3    vehicle manufacturers.
4         3.        Defendant MVCUSA Holdings, LLC is a Michigan corporation with its principal place
5    of business in Roseville, Michigan. MVCUSA Holdings, LLC, owns and operates McKechnie
6    Vehicle Components USA, Inc.
7         4.        This Complaint refers to Defendants McKechnie Vehicle Components USA, Inc., and
8    MVCUSA Holdings, LLC, collectively as “MVC.”
9                                        JURISDICTION AND VENUE
10        5.        This action arises under California law. Plaintiff asserts that Defendant has breached
11   its contract with Plaintiff, converted Plaintiff’s property, and trespassed upon Plaintiff’s chattels. The
12   contract in question provides that disputes shall be resolved in the state court in Santa Clara County,
13   California, or in the federal courts of the Northern District of California. The parties in this case are
14   diverse, and the amount in controversy exceeds $75,000. This Court has subject matter jurisdiction
15   pursuant to 28 U.S.C § 1332.
16        6.        Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(2) because a substantial part
17   of the events or omissions giving rise to the claim occurred in this judicial district. The contract in
18   question was negotiated and signed by Tesla in this venue and the tooling and parts purchased by
19   Tesla pursuant to the contract are to be billed to Tesla’s facility in this venue. The parties have also
20   waived any objection to venue in this Court.
21        7.        Plaintiff’s claims for injunctive relief are authorized by Federal Rule of Civil Procedure
22   65 and by the general and equitable powers of this Court.
23                                        FACTUAL ALLEGATIONS
24
           I.    TESLA AND MVC SIGN GENERAL TERMS AND CONDITIONS FOR THE
25               PRODUCTION OF PARTS FOR TESLA VEHICLES

26        8.        On December 18, 2014, Tesla and MVC entered into General Terms and Conditions for

27   Prototype and Production Parts or Services (“GTC”). Under the GTC, MVC is to use custom molds

28   and tooling to manufacture parts used in the production and servicing of certain Tesla vehicles. For

                                                          2
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 3 of 8




1    the most part, these parts are injection-molded plastic components with chrome plating. These parts
2    add both cosmetic and functional value to Tesla’s vehicles.
3         9.        The parts produced under the GTC are manufactured specifically for Tesla vehicles
4    using tooling at MVC’s manufacturing facilities. The tooling that MVC uses to manufacture these
5    parts was also developed specifically for Tesla vehicles. Neither these parts nor the tooling used to
6    create them is obtainable on the open market. Likewise, there are no substitutes for these parts or the
7    tooling used to create them.
8         10.       Besides being custom-built for Tesla, the tooling used to manufacture parts under the
9    GTC is extremely complex and substantial. The tooling in question weighs literally tons. Moving this
10   tooling to new facilities is burdensome; trying to construct it from scratch is even more so.
11        11.       The parts produced to be produced under the GTC are required for Tesla to service
12   certain Tesla vehicles.
13        12.       Because of the importance to Tesla of timely and reliable shipments of these parts,

14   Tesla negotiated for specific provisions in the GTC to protect its rights, including the ability to seek

15   injunctive relief and/or enter MVC’s facilities to take possession of Tesla’s property.

16        II.    MVC BREACHES THE GENERAL TERMS AND CONDITIONS AND
17               ATTEMPTS TO EXTORT TESLA

18                  A. MVC Begins Sending Incomplete and Untimely Shipments

19        13.       MVC breached the GTC at least as early as March 29, 2019, when it refused to deliver

20   product to Tesla when Tesla’s trucks arrived at MVC’s facilities. MVC concurrently halted additional

21   deliveries to Tesla. At this time, MVC demanded that Tesla make concessions—including buying

22   product it didn’t want, changing payment terms, and paying more—to receive any additional product

23   from MVC. Tesla protested, but ultimately provided a substantial loan to MVC. This loan came due

24   at the end of the second quarter of 2020, but MVC never paid it and remains in breach of both the

25   GTC and the loan agreement.

26        14.       In July 2020, MVC began delaying regular shipments. These delays threatened Tesla’s

27   ability to meet demand for its vehicles and to service its vehicles on multiple occasions. These delays

28   continued until February 16, 2021.

                                                         3
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 4 of 8




                    B. MVC Issues an Extortion Threat and Refuses Outright to Operate Under the
1
                       General Terms and Conditions
2         15.       On February 16, 2021, MVC refused to produce any more goods under the GTC unless
3    Tesla agreed to sign an “accommodation agreement.” This agreement would have required Tesla to
4    make additional payments and concessions. That same day, Matt Kazin, an outside consultant for
5    MVC, communicated that MVC had reached an accommodation agreement with its other customers,
6    which agreement would “preclude[] [MVC] from continuing to manufacture components for large
7    nonparticipating customers,” including Tesla.
8         16.       Recalling MVC’s prior bait-and-switch in demanding concessions in 2019, Tesla
9    decided it would not indulge MVC’s extortion attempt. Thus, on February 26, 2019, Tesla informed
10   MVC it would possess its tooling from MVC’s facilities on March 5, 2021, and that in the meantime,
11   it would need to audit its tooling.
12        17.       The same day, Matt Kazin refused Tesla’s audit and claim to possession of its tooling
13   unless Tesla waived its contractual right to setoff and paid millions to MVC.
14        18.       The only purported basis for this were time-barred claims that MVC had previously
15   released in exchange for the 2019 loan from Tesla. Notably, MVC did not assert (and could not have
16   asserted) that Tesla breached the GTC.
17        19.       The GTC provides that Tesla owns any property for which it has paid in full and that
18   Tesla may recover such property at any time.
19        20.       Tesla has paid in full for the tooling Tesla seeks to possess by this action.
20        21.       Tesla has not breached the GTC in any way.
21        22.       MVC remains in breach of both the GTC and the 2019 loan agreement. It remains in
22   illegal possession of Tesla’s property for which Tesla indisputably has paid in full, but which MVC
23   refuses to permit Tesla to repossess.
24                                                   CLAIMS
25
                                             Count One: Conversion
26
          23.       Tesla hereby incorporates by reference all preceding paragraphs.
27
          24.       As alleged above, in February 2021, MVC attempted to extort money and other
28
                                                         4
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 5 of 8




1    concessions from Tesla before it would allow Tesla to possess its property from MVC.
2         25.        Tesla has paid in full for the property sought by this action. Under the GTC, this Tesla
3    owns the tooling now possessed by MVC, and the GTC provides Tesla the right to repossess that
4    tooling at any time, for any or no reason, without any additional payment.
5         26.        MVC refused and continues to refuse to permit Tesla to repossess Tesla’s tooling. In
6    addition to refusing to return Tesla’s tooling, MVC has prevented Tesla from accessing Tesla’s tooling
7    as well. That tooling remains at MVC facilities.
8         27.        Tesla has not consented to MVC’s wrongful retention of Tesla’s tooling.
9         28.        Tesla has faced substantial harm from MVC’s refusal to return Tesla’s tooling. If
10   MVC is permitted to retain Tesla’s property, Tesla will face additional harms from increased
11   production and servicing costs and tarnished goodwill if Tesla is unable to provide timely and
12   adequate services to its customers, for whom no alternative to Tesla is available for certain purchases
13   and services.
14        29.        The parts manufactured by MVC are specifically designed for Tesla’s vehicles using
15   custom-designed tooling, and it is impossible for Tesla to cover for these parts and tooling in the
16   marketplace.
17        30.        Each day that goes by during which MVC remains in illegal possession of Tesla’s
18   property, the harm imposed on Tesla and its customers grows.
19                                      Count Two: Trespass to Chattels
20        31.        Tesla hereby incorporates by reference all preceding paragraphs.
21        32.        As alleged above, in February 2021, MVC attempted to extort money and other
22   concessions from Tesla before it would allow Tesla to possess its property from MVC.
23        33.        Tesla has paid in full for the property sought by this action. Under the GTC, this Tesla
24   owns the tooling now possessed by MVC, and the GTC provides Tesla the right to repossess that
25   tooling at any time, for any or no reason, without any additional payment.
26        34.        MVC refused and continues to refuse to permit Tesla to repossess Tesla’s tooling. In
27   addition to refusing to return Tesla’s tooling, MVC has prevented Tesla from accessing Tesla’s tooling
28   as well. That tooling remains at MVC’s facilities.
                                                          5
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 6 of 8




1         35.        Tesla has not consented to MVC’s wrongful retention of Tesla’s tooling.
2         36.        Tesla has faced substantial harm from MVC’s refusal to return Tesla’s tooling. If
3    MVC is permitted to retain Tesla’s property, Tesla will face additional harms from increased
4    production and servicing costs and tarnished goodwill if Tesla is unable to provide timely and
5    adequate services to its customers, for whom no alternative to Tesla is available for certain purchases
6    and services.
7         37.        The parts manufactured by MVC are specifically designed for Tesla’s vehicles using
8    custom-designed tooling, and it is impossible for Tesla to cover for these parts and tooling in the
9    marketplace.
10        38.        Each day that goes by during which MVC remains in illegal possession of Tesla’s
11   property, the harm imposed on Tesla and its customers grows.
12                                  Count Three: Breach of Contract (GTC)
13        39.        Tesla hereby incorporates by reference all preceding paragraphs.
14        40.        As alleged above, Tesla and MVC entered into the GTC under which MVC would
15   produce certain tooling and parts for Tesla’s vehicles.
16        41.        As alleged above, MVC has breached the GTC on numerous occasions, first by
17   providing untimely or incomplete shipments to Tesla, and later by refusing delivery outright.
18        42.        As alleged above, MVC remains in breach of the GTC, refusing to perform unless
19   Tesla gives in to MVC’s extortionate demands to pay sums not required by the GTC and waive rights
20   afforded to Tesla under the GTC.
21        43.        Unlike MVC, Tesla has performed all of its duties under the GTC.
22        44.        Tesla has already suffered, and continues to suffer, substantial harm as a direct and
23   proximate consequence of MVC’s breach. Tesla relies on MVC to timely deliver product to Tesla
24   under the GTC, which MVC has refused to do.
25        45.        MVC has also breached the GTC by refusing to permit Tesla to audit MVC’s facilities.
26        46.        MVC has also breached the GTC by refusing to release Tesla’s property to Tesla, even
27   though MVC does not even dispute that Tesla has paid in full for such property.
28        47.        MVC has also breached the GTC by prioritizing other production over producing
                                                    6
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 7 of 8




1    Tesla’s parts.
2         48.         The parts manufactured by MVC are specifically designed for Tesla’s vehicles using
3    custom-designed tooling, and it is impossible for Tesla to effect cover for these parts and tooling in the
4    marketplace.
5         49.         Each day that goes by during which MVC remains in illegal possession of Tesla’s
6    property, the harm imposed on Tesla and its customers grows.
7         50.         The GTC provides for damages, including consequential damages and equitable relief
8    in the event of MVC’s breach.
9                              Count Four: Breach of Contract (Loan Agreement)
10        51.         Tesla hereby incorporates by reference all preceding paragraphs.
11        52.         As alleged above, after breaching the GTC in March 2019, MVC demanded that Tesla
12   provide MVC certain concessions to receive the parts Tesla was owed under the GTC, in consequence
13   of which Tesla extended a substantial loan to MVC.
14        53.         As alleged above, MVC has not paid that loan, although it came due after the second
15   quarter of 2020. MVC has not cured its breach of the loan agreement.
16        54.         Tesla therefore has suffered damages in the amount of the loan, exclusive of interest
17   running from the loan repayment date to the date on which MVC actually tenders payment.
18
                                             PRAYER FOR RELIEF
19
            WHEREFORE, Tesla respectfully request that this Court enter judgment against Defendants as
20
21   follows:
            1. For compensatory damages in an amount to be proved;
22
            2. For prejudgment interest from the loan repayment date to the date of entry of judgment;
23
            3. For a declaration that the GTC is valid and enforceable, and that the GTC entitles Tesla to
24
25               possess the property for which it has paid in full;
            4. For a temporary restraining order and preliminary and permanent injunctions ordering
26
                 Defendants to make their facilities at MVC Newberry, 12117 C.R. Koon Highway (Hwy.
27
                 76), Newberry, South Carolina 29108 and MVC Nicholasville, 801 John C. Watts Drive,
28
                                                          7
     Complaint
                 Case 5:21-cv-01962 Document 1 Filed 03/19/21 Page 8 of 8




1                Nicholasville, Kentucky 40356 available to Tesla and Tesla’s officers, agents, servants,
2                employees, and attorneys for Tesla to possess its property;
3          5. For reasonable attorneys’ fees and costs of suit;
4          6. For such other and further relief as the Court may deem proper.
5
6    Date: March 19, 2021
7
                                            By:    /s/
8
                                                   Joseph Alm (SBN: 294362)
9                                                  jalm@tesla.com
10                                                 Candace Jackman (SBN: 267599)
                                                   cjackman@tesla.com
11                                                 TESLA, INC.
                                                   901 Page Ave.
12                                                 Fremont, CA 94538
13                                                 (650) 681-5000

14                                                 Counsel for Plaintiff
15                                                 Tesla, Inc.

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         8
     Complaint
